Citation Nr: 1113994	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  10-14 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent for pulmonary embolism.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jessica Farace, Law Clerk







INTRODUCTION

The Veteran had active service from June 2006 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and her mother provided testimony at an October 2010 hearing before a Decision Review Officer (DRO) at the above RO.  A hearing transcript is in the file.


FINDINGS OF FACT

The Veteran's chronic pulmonary embolism is manifested by a history of pulmonary embolism in 2006 with current anticoagulant therapy, but not by primary pulmonary hypertension; or chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale; or pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale. 

CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in excess of 60 percent for pulmonary embolism have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6817 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The Veteran's claim here arises from her disagreement with the initial evaluation following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated.  It has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment records and records from the VA North Texas Health Care System.  Moreover, the Veteran was provided VA examinations in February 2007 and April 2010. 

The Board therefore finds that no additional assistance is required to fulfill VA's duty to assist the appellant.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).






II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Here, the Veteran's disability has been evaluated under Diagnostic Code 6817, which is found in the Schedule of Ratings for the Respiratory System under 38 C.F.R. § 4.97.  A 30 percent rating is assigned when there is symptomatic pulmonary vascular disease, following resolution of acute pulmonary embolism.  A 60 percent rating is assigned when there is chronic pulmonary thromboembolism requiring anticoagulant therapy; or following inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction.  Id.  The maximum 100 percent rating is assigned when there is primary pulmonary hypertension; or chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale; or pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale.  Id.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis 

The Veteran was initially granted service connection for pulmonary embolism in an April 2007 rating decision, and the RO assigned a 60 percent evaluation.  The RO continued a 60 percent evaluation, effective August 2, 2006, in a September 2008 rating decision.  The Veteran contends she is entitled to a higher initial evaluation for pulmonary embolism.  

The Veteran was diagnosed with pulmonary embolism in July 2006 while in service after she presented with a two-week history of shortness of breath and sharp, constant chest pain that had developed two days prior to admission.   

Following service, in February 2007, the Veteran was afforded a VA examination.  The VA physician stated that the Veteran had pulmonary embolus treated with anticoagulants, with continued shortness of breath and minimal right pleural pain.  In addition, the VA physician noted that there was no pleural rub, and that examination of the Veteran's cardiovascular system indicated a regular rhythm and no murmurs or enlargement.

In addition, treatment records from the VA North Texas Health Care System indicate that the Veteran treated her pulmonary embolism with anticoagulant medication and monitored her international normalized ratio level through frequent blood testing.  A computerized tomography scan report in December 2007 does not reveal any pulmonary nodules, pleural effusions, or pneumothorax.  A staff radiologist noted that the scan shows hepatic cysts on the liver and an unremarkable study of the chest.  A VA physician stated a few days later that the "ground glass opacities in the lungs have resolved." 

Subsequently, the Veteran was given another VA examination in April 2010.  She denied any lower extremity pain but indicated she had chest pain with deep inspiration.  The VA physician stated that the Veteran has dyspnea on exertion with minimal right pleuritic pain.  In addition, the VA physician noted that the Veteran treats her pulmonary embolism with anticoagulants. 

Most recently, the Veteran described symptoms of fatigue and difficulty breathing, at her October 2010 DRO hearing.  The Veteran also reported that she has been instructed to remain on anticoagulants for her entire life.  In addition, she indicated that she restricts her diet and works full-time, but is exhausted from the work.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against an increased rating under Diagnostic Code 6817, which, as described above, addresses pulmonary vascular disease.  The current 60 percent evaluation contemplates chronic pulmonary thromboembolism which requires anticoagulant therapy, or which is status post inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction.  The Veteran meets the first element of this criterion, because she has been diagnosed on several occasions as having pulmonary embolism and requires anticoagulant therapy. 

In order for the next higher 100 percent evaluation to be assigned, there needs to be  primary pulmonary hypertension; or chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale; or pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale.  Here, there is no evidence that the Veteran has primary pulmonary hypertension.  In addition, there is no evidence that her pulmonary embolism disorder is associated with pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale.  There is also no indication of pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale.

The Board has also considered whether any other diagnostic code would allow for an increased rating for the Veteran's pulmonary embolism.  Neither Diagnostic Code 6819 nor DC 6820 applies, because there is no evidence of neoplasms.  There are no other diagnostic codes in the Rating Schedule which would be applicable to the symptomatology associated with the Veteran's service-connected pulmonary disability.  

In addition, the Board has considered the Veteran's complaints of pain and other symptoms, and acknowledges that she is competent to give evidence about the symptoms she has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran contends that her condition is worse than the current rating because it adversely affects the quality of her life and employability.  She asserts that her condition can result in death at any point, and that it is difficult to determine whether, or when, she has a recurrence of a blood clot.  We appreciate her sincere concerns about possible future problems, but her overall disability picture at this time does not reflect an evaluation higher than 60 percent.  

In light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to a "staged" rating for her service-connected pulmonary embolism, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claim period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.  

Finally, the Board has considered whether the Veteran's service-connected disability warrants an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked inference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  Further, there is no indication that the Veteran's disability has interfered with her employment.  Although the Veteran asserts that her pulmonary embolism disability has affected her employability, she reported in an October 2010 hearing that she works full-time.  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.






ORDER

Entitlement to an initial evaluation in excess of 60 percent for pulmonary embolism is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


